July 11, 2007 VIA EDGAR Securities and Exchange Commission 100F Street, N.E. Washington, D.C. 20549 Attn:Mark P. Shuman Re: Cicero, Inc. Form 10-K for the Fiscal year Ended December 31, 2006 File No. 00-26392 Ladies and Gentlemen: We are submitting our Form 10K/A separately from the S-1/A Registration Statement and have incorporated our changes and modifications that were made pursuant to your comment letter dated May 16, 2007. We have identified those specific changes in our correspondence dated July 9, 2007. Very truly yours, /s/John P. Broderick JohnP. Broderick cc: Lawrence M. Bell, Esq. Margolis & Company
